Name: Commission Regulation (EC) No 735/2002 of 29 April 2002 extending the deadlines for delivering raw tobacco in Greece for the 2001 harvest
 Type: Regulation
 Subject Matter: Europe;  economic policy;  plant product;  production
 Date Published: nan

 Avis juridique important|32002R0735Commission Regulation (EC) No 735/2002 of 29 April 2002 extending the deadlines for delivering raw tobacco in Greece for the 2001 harvest Official Journal L 113 , 30/04/2002 P. 0008 - 0008Commission Regulation (EC) No 735/2002of 29 April 2002extending the deadlines for delivering raw tobacco in Greece for the 2001 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 546/2002(2), and in particular Article 7 thereof,Whereas:(1) Article 16 of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 486/2002(4), sets the deadlines for producers to deliver raw tobacco to processors.(2) As a result of especially difficult weather conditions in Greece, in particular much higher rainfall and lower temperatures than the seasonal averages, tobacco preparation and delivery operations have been greatly delayed.(3) The deadlines for the delivery of raw tobacco to first processors in Greece should therefore be extended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2001 harvest in Greece, the deadlines set in Article 16 of Regulation (EC) No 2848/98 are extended by 30 days.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 76, 19.3.2002, p. 9.